AO 450 (GAS Rev 10/03)Judgment in a Civi| Case

 

United States District Court
Southern District of Georgia

MAURICE JONES,
Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER; 4219-cv-30
MARTY ALLEN,
Respondent.

Jury Verdict. This action came before the Court for a trial by jury. 'I`he issues have been tried and the jury
has rendered its verdict.

Decision by Coul‘t.Thjs action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that in accordance With the Coult's Order dated March 8, 2019, the Court ADOPTS the Repolt and

Recommendation denying Petitioner a Ceitiflcate of Appealability, and DISMISSES Petitioner’s

Petition for Writ of Habeas Coipus for lack of exhaustion

 

 

 

 

Approved by:
Mal‘ch 13, 2019 Scott L. Poff
Date Clerk

GAS Rev 1011/03

@/QM§

 

(By) Deputy Clerk

